Filed 8/10/15 P. v. Sandoval CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                DIVISION ONE

                                        STATE OF CALIFORNIA



THE PEOPLE,                                                       D067344

         Plaintiff and Respondent,

         v.                                                       (Super. Ct. No. SCS268111)

ALICIA SANDOVAL,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Garry G. Haehnle, Judge. Affirmed.

         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.



         Alicia Sandoval pleaded guilty to burglary. The parties stipulated that the

value of the property was over $950. The parties agreed that Sandoval would be

screened for the drug court program. If Sandoval was not accepted into the
program, she would be placed on probation and ordered to serve 365 days in

custody in a residential treatment program. As part of her guilty plea, Sandoval

waived issues relating to her stipulated sentence and any strike priors.

         In accordance with the parties' agreement, the trial court suspended

imposition of sentence and placed Sandoval on probation with a condition that she

serve 365 days in local custody. The court awarded 76 days of presentence custody

credit and ordered Sandoval released to a residential treatment program.

         Sandoval appealed, challenging the validity of her plea. She requested a

certificate of probable cause, stating: "I have probable cause to believe that I was

charged with a felony burglary PC 459 when my charge was under the amount of

$950.00. District Attorney verbally made it $950.00, and I would keep my felony

charge. I believe I am entitled to Prop 47, and my felony would be a

misdemeanor." The court denied Sandoval's request for a certificate of probable

cause.

                                     DISCUSSION

         Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. She presented no argument for reversal, but asked this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende). Under Anders v. California (1967) 386 U.S. 738 (Anders), she listed as

possible but not arguable issues, whether (1) Sandoval's waiver of her right to

appeal was valid, (2) Sandoval's guilty plea was constitutionally valid, (3) the trial



                                            2
court abused its discretion in denying Sandoval's request for a certificate of

probable cause, (4) there was a sufficient factual basis for the guilty plea, and

(5) the conviction for petty theft with a prior should be reduced to a misdemeanor in

light of Proposition 47, enacted by voters in November 2014. We granted Sandoval

permission to file a brief on her own behalf. She has not responded.

       Our review of the record pursuant to Wende, including the possible issues

listed by counsel pursuant to Anders, has disclosed no reasonably arguable issues on

appeal. Moreover, the issues raised by counsel are not cognizable in the absence of

a certificate of probable cause. Without a certificate of probable cause, Sandoval

cannot contest the validity of her plea; the only issues cognizable on appeal are

issues relating to the validity of a denial of a motion to suppress or issues relating to

matters arising after the plea was entered. (Pen. Code, § 1237.5; Cal. Rules of

Court, rule 8.304(b)(4).) A certificate of probable cause is also required to

challenge an agreed upon sentence where, as here, the court exercised no discretion

at sentencing. (People v. French (2008) 43 Cal.4th 36, 43-44.) Denial of a

certificate of probable cause is reviewable only by timely petition for a writ of

mandate. (People v. Castelan (1995) 32 Cal.App.4th 1185, 1188.) Sandoval did

not file a petition for writ of mandate.

       Based on our independent review of the complete record, we find no

arguable appellate issues. Competent counsel has represented Sandoval on this

appeal.



                                            3
                                 DISPOSITION

     The judgment is affirmed.



                                               MCINTYRE, J.

WE CONCUR:

MCDONALD, Acting P. J.

O'ROURKE, J.




                                      4